                        Case 14-50971-CSS             Doc 267      Filed 02/05/19       Page 1 of 4




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE



         In re:                                                          Chapter 11

         ASHINC Corporation, et al.3,                                    Case No. 12-11564 (CSS)
                                                                         (Jointly Administered)
                                           Debtors.


         CATHERINE E. YOUNGMAN, LITIGATION        Adv. Proc. No. 13-50530
         TRUSTEE FOR ASHINC CORPORATION, ET. AL.,
         AS SUCCESSOR TO THE OFFICIAL COMMITTEE
         OF UNSECURED CREDITORS OF ASHINC
         CORPORATION, AND ITS AFFILIATED          Ref. Docket Nos. 339, 364, 373, 393,
         DEBTORS                                  401, 409, 419, 422 & 446

                         Plaintiff,

         BLACK DIAMOND OPPORTUNITY FUND II, LP,
         BLACK DIAMOND CLO 2005-1 LTD., and
         SPECTRUM INVESTMENT PARTNERS, L.P.,

                         Intervenors,

                                  v.

         YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
         YUCAIPA AMERICAN ALLIANCE (PARALLEL)
         FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
         FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
         (PARALLEL) FUND II, L.P., MARK
         GENDREGSKE, JOS OPDEWEEGH, JAMES
         FRANK, DEREX WALKER, JEFF PELLETIER,

          3
            The Debtors in these cases, along with the federal tax identification number (or Canadian business number
         where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
         0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied
         Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90-
         0169283); ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC)
         (XX-XXXXXXX); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a
         Axis Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services,
         Inc.) (XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (38-
         0365100); GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (45-
         4242057); QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal
         Services LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for
         service of process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.

01:23287775.2
                      Case 14-50971-CSS           Doc 267   Filed 02/05/19   Page 2 of 4




         IRA TOCHNER, and JOSEPH TOMCZAK,

                       Defendants.

         CATHERINE E. YOUNGMAN, LITIGATION                      Adv. Pro. No. 14-50971 (CSS)
         TRUSTEE FOR ASHINC CORPORATION, ET AL.,
         AS SUCCESSOR TO BLACK DIAMOND
         OPPORTUNITY FUND II, LP, BLACK DIAMOND
         CLO 2005-1 LTD., SPECTRUM INVESTMENT                   Ref. Docket Nos. 24, 85, 102, 116,
         PARTNERS, L.P., BLACK DIAMOND                          181, 207, 217, 221 & 239
         COMMERCIAL FINANCE, L.L.C., as co-
         administrative agent, and SPECTRUM
         COMMERCIAL FINANCE LLC, as co-
         administrative agent,

                                     Plaintiff,

         v.

         YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
         YUCAIPA AMERICAN ALLIANCE (PARALLEL)
         FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
         FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
         (PARALLEL) FUND II, L.P., RONALD BURKLE,
         JOS OPDEWEEGH, DEREX WALKER, JEFF
         PELLETIER, IRA TOCHNER, and JOSEPH
         TOMCZAK,

                                     Defendants.



                              AGREED AMENDED SCHEDULING ORDER

                To promote the efficient and expeditious disposition of the above-captioned adversary

         proceedings (the “Adversary Proceedings”),

                IT IS HEREBY ORDERED that:

                1.     Applicability to Adversary Proceeding No. 13-50530 and Adversary

         Proceeding No. 14-50971. This Amended Scheduling Order shall govern both Adversary

         Proceedings No. 13-50530 and No. 14-50971.




01:23287775.2                                           2
                       Case 14-50971-CSS          Doc 267      Filed 02/05/19     Page 3 of 4




                2.      Extensions of Deadlines for Responsive Pleadings. Any extension of time to

         file a responsive pleading is not effective unless approved by Order of the Court. Any motion

         for extension of time to file a responsive pleading or stipulated order for such an extension must

         be filed with the Court no later than ten (10) days before the Initial Scheduling Conference in the

         Adversary Proceedings.

                3.      Fact Discovery. All fact discovery, including the depositions of fact witnesses,

         shall be completed no later than May 23, 2019.

                4.      Expert Discovery. The parties shall provide expert reports for any issue on which

         they bear the burden of proof no later than July 1, 2019. Any party’s expert report intended to

         rebut any other expert report shall be provided no later than August 5, 2019. All reports shall

         provide the information required by Fed. R. Civ. P. 26(a)(2)(B). All expert discovery including

         expert depositions shall be completed, and discovery shall close, on September 3, 2019.

                5.      Dispositive Motions. All dispositive motions shall be filed and served no later

         than December 2, 2019 and shall be subject to Rule 7.1.2 of the Local Rules of Civil Practice and

         Procedure of the United States District Court for the District of Delaware.

                6.      Status Conference. The Court shall set a conference to take place within sixty

         (60) days after the close of discovery, or as soon thereafter as the Court’s schedule permits.

                7.      Status Updates. The Plaintiffs shall immediately notify Chambers upon the

         settlement, dismissal, or other resolution of any adversary proceeding subject to this Order and

         shall file with the Court appropriate evidence of such resolution as soon thereafter as is feasible.

         The Plaintiffs in each of the Adversary Proceedings shall file a status report forty-five (45) days

         after the date of this scheduling order, each forty-five (45) days thereafter, and thirty (30), twenty

         (20), and ten (10) days prior to trial, setting out the status of each unresolved adversary



01:23287775.2                                              3
                          Case 14-50971-CSS      Doc 267    Filed 02/05/19    Page 4 of 4




         proceeding subject to this Order. The Plaintiffs in each of the Adversary Proceedings shall

         immediately advise Chambers, in writing, of any occurrence or circumstance which such

         Plaintiffs believe may suggest or necessitate the adjournment or other modification of the trial

         setting.

                    8.     Extension of Deadlines. Deadlines in this Scheduling Order may be extended

         only by the Court and only upon written motion for good cause shown.




                     Dated: February 4th, 2019
01:23287775.2
                                                       CHRISTOPHER
                                                        4          S. SONTCHI
                     Wilmington, Delaware
                                                       UNITED STATES BANKRUPTCY JUDGE
